Citation Nr: 0425696	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  95-17 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts, which reduced the veteran's service-
connected left knee disability from 20 percent to 10 percent 
disabling.  By a decision dated January 1995, a hearing 
officer restored the veteran's 20 percent evaluation.  


FINDING OF FACT

The veteran's service-connected residuals of a fracture of 
the left knee with degenerative joint disease have been 
manifested by no more than moderate subluxation or lateral 
instability; there is no limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for the veteran's service-connected residuals of a 
fracture of the left knee with degenerative joint disease 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, Diagnostic 
Codes 5256, 5257, 5260, 5262, 5261 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his April 1994 VA examination, the veteran reported an 
injury to his left knee in 1969 in Germany and had an 
operation carried out on the left knee subsequently in 1969.  
It was noted that following that, he had not had any 
significant symptoms at all.  The veteran complained of pain 
while going up and down the stairs, which was present to a 
mild degree.  He stated that recently the symptoms had been 
progressing and because of that he had to change his job from 
a climbing job to a sitting job.  

The examination showed left knee crepitus and there was 
tenderness over the medial aspect of the joint line.  Distal 
circulation, sensation, and motor function appeared to be 
intact.  McMurray's test was negative.  There was no swelling 
of the joint and there was no deformity.  There was Grade I 
lateral collateral laxity of the left knee.  Grade II laxity 
was also present in the left knee.  There appeared to be a 
medial scar over the left knee, which was approximately 3 
inches long, which corresponded to meniscectomy incision.  
Range of motion of the knees was as follows: left knee 0 to 
135 degrees, right knee was the same.  It was noted that the 
veteran was sent for x-rays of the left knee, which had 
several anterior loose bodies 15 mm plus degenerative changes 
in the left knee.  These changes had been noted in the x-rays 
taken in 1992 as well.  The diagnosis was status post 
arthroscopy to the left knee with degenerative changes of the 
left knee with possible loose body in the anterior 
compartment of the knee.  

VA outpatient treatment records dated August 1984 to July 
1994 showed that in June 1994, the veteran was seen for 
chronic degenerative joint disease with increased locking of 
the left knee, constant soreness, and diagnostic assessment 
of degenerative joint disease secondary to old fracture of 
the left knee.  In July 1994, the veteran was instructed in 
proper quadriceps exercises.

At his January 1995 RO hearing, the veteran testified that he 
had to change from a construction job because his knee was 
always swelling up.  He indicated that at his present job he 
could either sit or stand.  He indicated that he had buckling 
in his knee more than he had in the past with more pain.  The 
veteran testified that he had trouble climbing and going down 
stairs and could squat and rises without any assistance, but 
noted it was difficult.  The veteran indicated that the last 
VA examiner told him that he had the knee of an old man and 
that it was deteriorating.  He stated that doctors have told 
him that his knee would never improve and he had arthritis 
and atrophy of the leg because the leg muscle was 
deteriorating.  He stated that he was told that sometime down 
the road he would have to have surgery.  He indicated that he 
had swelling on and off and his pain was pretty persistent.  
The veteran testified that he was given Motrin to control the 
knee pain, but was not given any medication for the swelling.  

At his February 1995 VA examination, the veteran reported 
swelling on and off of the knee and had pain all the time in 
the knee.  He indicated that he used to do sporting 
activities but he could not do too much of walking because of 
the pain and he currently had a sitting job.  It was noted 
that the veteran was on treatment at the clinic in Lowell 
with non-steroidal medications and he stated had not been 
referred to an orthopedic specialist, except for a Harvard 
Community doctor who saw him last year.  

The examination showed slight pain while the veteran walked.  
There was slight crepitus present.  There was no swelling of 
the knee and no definitive deformity of the knee.  On the 
left knee there was a medial scar, which possibly looked like 
a medial meniscectomy scar.  There appeared to be about a 1/2 
inch of muscle wasting on the left knee compared to the right 
side.  There was no ligamentous laxity noted clinically.  
Range of motion on the right and the left knees was from 0 
degrees of extension to 130 degrees of flexion.  The x-rays, 
which were taken from the last year, did reveal slight 
decrease in the medial joint space with no significant damage 
to the joint with early degenerative changes with a suspicion 
of a loose body present in the knee.  Final diagnosis was 
degenerative changes in the left knee and possible loose 
body.  

At his December 2001 VA examination, the veteran reported 
that serious knee problems began while working construction.  
He indicated that his doctor's evaluation stated that he had 
atrophy of the left knee.  He reported near constant 
distressing to horrible to excruciating problems/pain at the 
left knee, lasting days at a time approximately monthly.  He 
indicated that it worsened on any type of turning movement 
and there was no specific total alleviation, but NSAID 
medication helped.  The veteran reported pain, weakness, 
swelling, inflammation, stiffness, instability, fatigue, and 
lack of endurance at this site.  The veteran indicated that 
the pain affected his sleeping.  He reported that he was able 
to do on his own all of the general activities of daily 
living, but avoided certain activities that would involve 
squatting.  He stated that he was a union carpenter, but as 
of late worked full time as a correctional officer.

The examination showed that the veteran needed no external 
device for walking and his posture was normal.  He had no 
obvious limitations in standing and walking and his gait was 
normal.  The leg length from the anterior superior iliac 
spine to the medial malleolus was 96 cm left, 96 cm right.  
Skin examination was unremarkable, without inflammation, and 
there was a 9 cm long, longitudinal well-healed scar medially 
at the left knee.  The feet showed no sign of any abnormal 
weight bearing.  There was no obvious externally visible 
deformity, swelling, or inflammation at the left knee.  Knee 
circumference was identical bilaterally (38 cm) at full 
extension, at the largest girth.  There was some palpable 
crepitus on range of motion exercises at the left knee, 
without restriction of motion thereof.  There was full range 
of motion at the knees.  

The examiner noted that there were subjective complaints of 
pain, but there did not appear to be during the course of the 
examination restriction in range of motion at the left knee.  
It was noted that the veteran was able to work at a job that 
did require walking and he did this full time.  There was no 
obvious intercurrent painful motion, weakness, 
incoordination, or fatigability at the left knee; albeit this 
might not have been during one of his flare-ups.  Range of 
motion was not additionally limited by pain, fatigue, 
weakness, and lack of endurance and/or incoordination.  
Flexion of the left knee was to 140 degrees and extension was 
to 0 degrees.  

An addendum dated March 2002 indicated that x-rays were 
performed of the left knee (with right knee as comparison).  
Significant and severe degenerative change was seen at the 
left knee, with diminishment of the medial compartment, and 
some central spurring.  There were no obvious bony fragments 
within the joint space with very mild varus.  

VA outpatient treatment records dated January 1996 to 
November 2003 showed that in January 1997, it was noted that 
the veteran was having some stiffness and pain in his left 
knee.  The veteran indicated that the pain started in early 
1996 when he took a job that placed physical stress on his 
knee.  It was noted that the pain went up and down his leg 
and was relieved by Motrin.  An orthopedic surgeon informed 
the veteran that there was no further damage to the knee, but 
that the physical stress had sent the knee into shock and 
that it would take time to resolve the pain.  Since then, the 
physical demand on the knee decreased and the pain was slowly 
getting better.  In September 1997, pain was noted in the 
knees, especially the left knee.  The knee was stable and the 
degenerative joint disease was well controlled with 
Ibuprofen.  In November 2001 the veteran was seen for his 
degenerative joint disease of the left knee.  He was doing 
okay and continued using Ibuprofen.  There were no 
significant problems.  In November 2002 the veteran was seen 
for a follow-up for degenerative joint disease and there were 
intermittent problems.  The veteran indicated that he was 
using Ibuprofen periodically which worked well.  The knee 
looked well and there was full range of motion.  There was a 
well-healed incision, no effusion, and no tenderness.  The 
knee was stable.  The veteran was seen in November 2003 for 
his annual visit for his left knee.  It was noted that the 
veteran got his primary care from doctor S. and did not want 
these services from the VA.  The knee was doing very well 
lately and the veteran needed Ibuprofen rarely which worked 
well and was well tolerated.  There were no other medical 
problems.  It was noted that he was serious about losing 
weight and went on the Atkins Diet, which was effective.  

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated December 2002, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the December 2002 letter, VA 
outpatient treatment records dated January 1996 to November 
2003 were added to the record and the RO issued a 
supplemental statement of the case in April 2004.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(Diagnostic Codes 5200, etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The RO has rated the veteran's residuals of a fracture of the 
left knee with degenerative joint disease under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under this code, moderate 
impairment of the knee warrants a 20 percent evaluation, and 
a 30 percent evaluation requires severe impairment of the 
knee.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Under Diagnostic Code 5262, 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable. Diagnostic Code 5261 pertains to limitation 
of motion on leg extension.  Under this code, limitation on 
extension to 45 degrees warrants a 50 percent evaluation; 
limitation to 30 degrees warrants 40 percent; limitation to 
20 degrees warrants 30 percent; limitation to 15 degrees 
warrants 20 percent; limitation to 10 degrees warrants 10 
percent; and limitation to 5 degrees is non-compensable.

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders, 
stating that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  
The General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257, noting that:

Code 5257 provides for evaluation of instability of the knee 
without reference to limitation of motion.  The terms of Code 
5003, on the other hand, refer not to instability but to x-
ray findings and limitation of motion "under the appropriate 
diagnostic Codes for the specific joint or joints involved 
(Code 5200 etc.)."  The reference to "Code 5200 etc." 
associates Code 5003 with the Diagnostic Codes involving 
limitation of motion.  Since Code 5257 is not among those 
Codes, it is not thereby associated with Code 5003.  Thus, 
Code 5003 does not appear to allow consideration of 
instability in the evaluation of arthritis.

Since the plain terms of Code 5257 and 5003 suggest that 
those Codes apply either to different disabilities or to 
different manifestations of the same disability, the 
evaluation of knee dysfunction under both Codes would not 
amount to pyramiding under section 4.14.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Code 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
Codes, there is no additional disability for which a rating 
may be assigned.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  
Where additional disability is shown, however, a veteran 
rated under Code 5257 can also be compensated under Code 5003 
and vice versa.

In a more recent opinion of August 14, 1998, the VA General 
Counsel clarified that although some limitation in range of 
motion of the leg must be present for a separate rating, it 
need not be compensable but must at least meet the criteria 
for a zero percent rating under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-98.  However, painful motion of a 
major joint caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion. Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).

Analysis

The clinical findings of record do not reveal a left knee 
disability picture that warrants an evaluation in excess of 
the currently assigned 20 percent for the left knee under 
Diagnostic Code 5257.  At his December 2001 VA examination, 
the examiner noted that the veteran had no obvious 
limitations in standing and walking and his gait was normal.  
He had no obvious limitations in standing and walking and his 
gait was normal.  The leg length from the anterior superior 
iliac spine to the medial malleolus was 96 cm left, 96 cm 
right.  Skin examination was unremarkable, without 
inflammation, and there was a 9 cm long, longitudinal well-
healed scar medially at the left knee.  The feet showed no 
sign of any abnormal weight bearing.  There was no obvious 
externally visible deformity, swelling, or inflammation at 
the left knee.  Knee circumference was identical bilaterally 
(38 cm) at full extension, at the largest girth.  There was 
some palpable crepitus on range of motion exercises at the 
left knee, without restriction of motion thereof.  There was 
full range of motion at the knees.  

An addendum dated March 2002 indicated that x-rays were 
performed of the left knee (with right knee as comparison).  
Significant and severe degenerative change was seen at the 
left knee, with diminishment of the medial compartment, and 
some central spurring.  There were no obvious bony fragments 
within the joint space with very mild varus.  

The examiner noted that the examination did not show any 
severe weakened movement or weak muscles of the left leg.  
The examiner also indicated that range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance and/or incoordination.  

VA outpatient treatment records dated January 1996 to 
November 2003 showed full range of motion and there was a 
well-healed incision, with no effusion and no tenderness.  
The knee was also noted as stable.  The veteran reported 
using Ibuprofen for pain, which worked well.  The veteran 
indicated that he had intermittent problems with his left 
knee.

There is no medical evidence that the veteran's left knee 
disability is manifested by severe recurrent subluxation or 
lateral instability, or that it causes more than moderate 
overall left knee impairment which would warrant an 
evaluation in excess of the 20 percent evaluation under 
Diagnostic Code 5257.  Therefore, a preponderance of the 
evidence is against a higher evaluation under this diagnostic 
code.  38 U.S.C.A. § 5107.

There is radiographic evidence of arthritis of the left knee 
with knee pain.  It is noted that VA interprets normal range 
of motion of the knee from 0 to 140 degrees.  See 38 C.F.R. § 
4.71a, Plate II (2002).  The December 2001 VA examination 
noted the veteran's range of motion as 0 to 140 degrees. 
Accordingly, a separate compensable evaluation for the knee 
is not warranted. 

Consideration has been given as to whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular scheduler standards.  In the absence of such factors, 
it is determined that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the left knee with degenerative 
joint disease is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



